EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Emery on March 08, 2022.
The application has been amended as follows: 
Claims 2 and 3 have been canceled.
1. 	A method for preprocessing of specimens using preprocessing containers before analyzing, wherein the method comprising the following steps of: 
a specimen preparing step for preparing specimens in a liquid state or in a state contained in a solid medium, 
a setting step, for setting in a state where a specimen can be dispensed into the preprocessing container [[if]] when it is determined a specimen is in the liquid state, and for setting in a state where the solid medium holding a specimen is contained in the preprocessing container [[if]] when it is determined the specimen is contained in the solid medium; 
an information registration step for causing an analyst to register information regarding whether a specimen to be analyzed is in the liquid state or is contained in the solid medium; 
a specimen recognition step for recognizing whether a specimen to be analyzed is in the liquid state or is contained in the solid medium on the basis of the information registered by the analyst; 
a dispensing step for dispensing, [[if]] when it is determined the specimen to be analyzed is in the liquid state, the specimen into the preprocessing container which is empty; 
an extraction step for performing an extraction processing for extracting, [[if]] when it is determined the specimen to be analyzed is contained in the solid medium, the specimen from the solid medium into the preprocessing container, which has been containing the solid medium; and 
a preprocessing step for performing predetermined preprocessing operation to the specimen dispensed into the preprocessing container by the dispensing step or to the specimen extracted into the preprocessing container by the extraction step; 
an extraction port preparing step for preparing a plurality of extraction ports for performing the extraction processing;
a searching step for searching, after the specimen recognition step, when it is determined the specimen to be analyzed is contained in the solid medium, an available extraction port for performing the extraction processing, 
wherein in the extraction step, the extraction processing is performed at the available extraction port searched by the searching step; and
when it is determined there are a plurality of specimens which are contained in the solid mediums, the extraction processing of each specimen is performed in parallel using the available extraction port different from each other. 
4. The method according to claim 1, wherein
 in the information registration step, causing the analyst to register information about a position where the preprocessing container containing a solid medium holding a specimen [[if]] when it is determined the specimen is contained in the solid medium, 
wherein the method further comprising 
a preprocessing container identification step for identifying the preprocessing container containing the solid medium holding the specimen to be analyzed on a basis of the information registered by the analyst; and 
a carrying step for carrying the preprocessing container identified by the preprocessing container identification step to the available extraction port, wherein the extraction step is performed after the carrying step. 
5. The method according to claim 1, wherein the method is further comprising a transferring step for transferring the preprocessing container containing a specimen to be analyzed to a liquid chromatographic system after the preprocessing step. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as set forth in claim 1 above. The examiner considers Hanafusa et al. (WO 2016017042; see corresponding US 2017/0168027) the closest prior art to the claimed invention.  However, Hanafusa does not teach or reasonably suggest, in particular the method for preprocessing of specimen comprising an extraction port preparing step for preparing a plurality of extraction ports for performing the extraction processing; a searching step for searching, after the specimen recognition step, when it is determined the specimen to be analyzed is contained in the solid medium, an available extraction port for performing the extraction processing, wherein in the extraction step, the extraction processing is performed at the available extraction port searched by the searching step; and when it is determined there are a plurality of specimens which are contained in the solid mediums, the extraction processing of each specimen is performed in parallel using the available extraction port different from each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/Primary Examiner, Art Unit 1798